DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 06/12/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In the Examiner’s opinion in regards to claim 1, Mast et al (US 10773557 B1) teaches a tire tread depth management system comprising a tread depth measurement device (105, i.e. image sensor) configured to measure a remaining read depth (Column 4, line 63 – Column 5, line 5) and a tire management server (200, i.e. computer network) including an acquisition unit (104, i.e. user computing device) configured to acquire the remaining tread depth of the tire measured by the remaining tire tread depth measurement device, and the wear amount of the tire estimated by the tire wear amount estimation device (Column 7, lines 16-50).
However Mast et al does not teach the limitations of the remaining tire tread depth management system further comprising a remaining tread depth estimation unit configured to estimate a remaining tread depth of all of the aircraft tires in accordance with the wear amount of all of the aircraft tires corrected by the first error correction unit and the second error correction unit and a number-of-times estimation unit configured to estimate a number of available flight times of all of the aircraft tires mounted on the aircraft in accordance with the wear amount of all of the aircraft tires corrected by the first error correction unit and the second error correction unit and a flight schedule in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hassemer et al (DE 102009006705 A1) – The method involves determining a loading condition of a vehicle, and determining change in load of tires of the vehicle based on the determined loading condition. Change in wear of a tread of the tires is determined based on the determined load change of the tires. Sensor values of an automatic leveling system of the vehicle are used during the determination of the loading condition. A correction factor is determined from the sensor values for calculating tread depth of the tires. The invention relates to a method for detecting the wear on a tread at least one tire of a vehicle and the use of a device for detecting the wear on a running surface of at least one tire of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/Examiner, Art Unit 2856